DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 9-12 drawn to an organic cell module, in the reply filed on 4/27/2022 is acknowledged.
Claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, e.g. a method, an electronic device, an optical sensor and an imaging device, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/27/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Winkel et al. (US 2017/0170418).
Regarding claim 9, Winkel discloses an organic solar cell module (11A or 11B) comprising at least one photovoltaic element including at least a first electrode (12, figs. 9 and 13-14, [0111-0112]), an organic layer (14, figs. 9 and 13-14, [0113-0115]), and a second electrode (18, figs. 9 and 13-14[0116-0117]); wherein the organic layer (14) has an organic layer extension part (see the part of organic layer 14 extending beyond the upper layer 16 in figs. 9 and 13) located inside an outer edge of the first electrode (12) and outside an outer edge of the second electrode (18, see figs. 9 and 13).
Winkel et al. discloses the extension part (26, fig. 13) of the first electrode (12) is 1-500 m ([0149], and shows the organic layer extension part (or the extension part of the organic layer 14) has a width that is about the same or less than the extension part of the first electrode (12) in the plan view (or top-down view, see fig. 13 and fig. 9, respectively).
Winkel et al. does not explicitly disclose a portion of the organic extension part facing an outer edge of the organic solar cell module, e.g. or the outer edge of the electrode 12) has a width of 20 m or less.
However, it would have been obvious to one skilled in the art at the time of the invention was made to have formed the organic extension part with a width equal to or less than the width of the first electrode extension part (26) of 1-500m, because Winkel et al. explicitly shows the organic extension part has a width that is about the same or less than the width of the first electrode  extension part (26). Such modification would involve nothing more than an obvious matter of design choice of selecting a desired dimension. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), the Federal Circuit held that, where the only difference between the prior art and the claims was the recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior device, the claimed device was not patentably distinct from the prior device. The skilled artisan would have been able to select an appropriate width/dimension based on the desired properties of the photovoltaic system.
In addition, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of 20 m or less in the ranges of equal to or less than 1-500 m, because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Regarding claim 10, Winkel discloses an organic module as in claim 9 above, wherein the entire organic layer extension part has a width of 20 m or less (see claim 9 above).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Winkel et al. (US 2017/0170418) as applied to claim 9 above, in view of Suddard-Bangsund et al. (“Organic Salts as a Route to Energy Level Control in Low Bandgap, High Open-Circuit Voltage Organic and Transparent Solar cells that Approach the Excitonic Voltage Limit”).
Regarding claim 11, Winkel et al. discloses an organic solar cell module as in claim 9 above.
Winkel does not disclose a material that forms the organic layer contain a salt.
Suddard-Bangsund et al. discloses the organic layer contain a salt (CyX, Figure 1) to enhance open-circuit voltage, increase EQE, improve the tunability of the interface energy gap as well as enhancing in exciton diffusion lengths to achieve high voltage near infrared absorbing organic photovoltaics and highly efficient transparent photovoltaics (see “4. Conclusion”).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the organic solar cell module of Winkel et al. by using the organic layer containing a salt as taught by Suddard-Bangsund et al., because such organic layer would enhance open-circuit voltage, increase EQE, improve the tunability of the interface energy gap as well as enhancing in exciton diffusion lengths to achieve high voltage near infrared absorbing organic photovoltaics and highly efficient transparent photovoltaics.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Winkel et al. (US 2017/0170418) as applied to claim 9 above, in view of Suezaki et al. (US 2006/0097259) as evidenced by Shintani et al. (US 2012/0223455).
Regarding claim 12, Winkel et al. discloses an organic solar cell module as in claim 9 above.
Winkel et al. does not disclose including a resin layer and a gas barrier layer in addition to the first electrode (12), the organic layer (or the photoactive layer 14) and the second electrode (18). 
Suezaki et al. discloses including a resin layer (see sealing resin 6, fig. 2, [0013], [0047) and a barrier layer (see protective layer 7, fig. 2, [0013], [0047]) such as PET for excellent in moisture resistance and water resisting ([0047]) on top of the second (top) electrode (5, see fig. 2). It is noted that PET also has a gas barrier property (see [0080] of evidentiary reference to Shintani et al.).
It would have been obvious to one skilled in the art at the time of the invention was made modify the organic solar cell module of Winkel et al. by incorporating a resin layer and a PET gas barrier layer onto the second (top) electrode as taught by Suezaki et al. so that the first electrode (12), the organic layer (or the photoactive layer 14), the second electrode (18), a resin layer and a gas barrier are in this order, because Suezaki et al. such resin layer and the gas barrier layer would seal and protect the photovoltaic element, e.g. Suezaki et al. calls the resin layer as a sealing layer and the gas barrier layer as a protective layer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Fujimoto et al. (US 2015/0068600) discloses a solar cell module (50, fig. 3) having an arrangement of the first electrode (22), the power generation layer (23) and the second electrode (26) as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726